Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10-13-22 have been fully considered but they are not fully persuasive with regard to claims 15, 16, 18, 19 and 20. Although applicants argue that the prior art fails to teach a delayed recovery, it is noted that claim 15 does not contain the specific limitation and so it is irrelevant whether the reference teaches the limitation or teaches away from applicants intended limitation if that limitation is not claimed. 

Allowable Subject Matter
Claims 1, 3-6, 8-14 and 17 are allowable over the prior art of record.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20170051436 paragraph [0004}; or  US Pub 20180298140 paragraph [0003].

Applicants claim 15 discloses a blend comprising: 
(a) a nonquaternized polyurethane (PU) polymer containing N-diol (PU-N); and/or 
(b) a quaternized polyurethane (PU) polymer or ionomer 
containing quaternized N-diol (PU-N+); and, optionally, 
(c) elastane.
The primary references discloses the polyurethane of claimed invention except for the use and blending of the polyurethane product as described in applicants’ claims 15.  Note, that US Pub US 20170051436 discloses in paragraph [0004]  that elastic fibers such as spandex  (also known as elastane) are used today in a wide variety of products. Examples include hosiery, swimwear, clothing, hygiene products such as diapers, among many others. The polyurethane compositions that are used to prepare spandex  fibers have some limitations that have led to modifications such as including additives or altering the polymer composition to prevent degradation and to enhance dyeability, among many others. These elastic fibers are currently prepared using a polymeric glycol or polyol which is derived from non-renewable resources. The reference further acknowledges throughout that blends of polyurethane and spandex are known in the art and that these materials may be used as medical garments like those which are claimed. 
See also US Pub 20180298140  paragraph [0003].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular reactants as known in the art and shown in the primary reference to be used for the production of medical and/or sporting garments etc, since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair &Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  
With regard to claim 16, after further review of claim 15 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claims 18, note the discussion for claim 15 above regarding the lack of the specific limitation relied upon. 
With regard to claims 19, Note paragraph [0029] discloses the use of chain extenders which may be either water or a diamine  chain extender for a polyurethaneurea. Combinations of different chain extenders may be included depending on the desired properties of the polyurethaneurea and the resulting fiber. Examples of suitable diamine  chain extenders include: hydrazine; 1,2-ethylenediamine; which would include well-known N, N dimethyl ethylene diamine. 
  Thus, since the use of N, N, dimethylethylendiamine is a common chain extender and since the art of record discloses that ethylenediamines in general may be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 20, is a product-by-process claim and thus the claim is not limited to the manipulations of the recited steps of claim 18, only the structure of the implied by the steps which read on both  US Pub 20170051436 paragraph [0004] or  US Pub 20180298140 paragraph [0003].
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765